DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3) in the reply filed on September 28, 2022 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2022.

Claim Objections
Claim 1 objected to because of the following informalities:  
It is suggested to amend “the” to “an” in claim 2, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2018/0185832) in view of the English translation of JP 4966596 B2 (FP Document 7), as disclosed in the IDS.

In regards to claim 1, Xiao teaches a catalyst system comprising: a platinum group metal catalyst bound to a metal oxide support (i.e. catalyst support) (Xiao, claim 19, [0050-0051]), wherein the platinum group metal catalyst comprises gold ([0009]; claim 20) (i.e. a gold-supporting catalyst), and that the catalyst is nanoparticles [0048].
Xiao further teaches the catalyst support including a washcoat layer including the same metal oxides, wherein the washcoat precursor including the catalyst material is applied to a surface of the catalyst support, and then calcined (i.e. fired) to form a porous ceramic washcoat layer including the catalyst material dispersed within [0051] (i.e. porous ceramic obtained by firing). 
Further, Xiao teaches the catalyst support including a metal oxide selected from a group including aluminum oxide (Al2O3) and calcium oxide (CaO), and combinations thereof [0011]. 
As Xiao teaches, the washcoat layer includes the same metal oxides as the support to form a porous ceramic layer [0051]. Therefore, the porous ceramic washcoat layer corresponds to the claimed carrier as the porous ceramic washcoat layer comprises aluminum oxide and calcium oxide, which when calcined, forms a porous ceramic [0050-0051] (i.e. a carrier consisting of a porous ceramic obtained by firing a mixture comprising an aluminum compound and a lime component).
Additionally, Xiao teaches that the catalyst particles may have a loading density of greater than or equal to 0.25% (w/w) to less than or equal to about 20% (w/w), with a specific teaching of about 1.5% (w/w) [0064], which falls within the claimed range (i.e. wherein the gold nanoparticles are supported in an amount of 0.01 to 10 parts by mass on the carrier based on 100 parts by mass of the carrier).

However, Xiao does not explicitly disclose a carrier comprising a plastic clay containing 1% by mass or less of feldspars and quartz.
 
With respect to the difference, FP Document 7 teaches a ceramic substrate composed of plastic clay, a lime component, a bitter component, and an alumina component (FP Document 7, Claim 1). FP Document 7 specifically teaches a plastic clay obtained by removing feldspar and quartz (FP Document 7, Claim 1).
As FP Document 7 expressly teaches that it is effective to avoid the presence of quartz and feldspar as a melt forming agent in order to fundamentally suppress softening of a compact during firing (FP Document 7, [0008]).
FP Document 7 is analogous art as it is drawn to a catalyst support containing plastic clay, a lime component, and an alumina component (FP Document 7, Claim 1).
In light of the motivation of removing feldspars and quartz from the plastic clay as disclosed by FP Document 7, it therefore would have been obvious to one of ordinary skill in the art to modify the catalyst support of Xiao to include a plastic clay containing 1% by mass or less of feldspars and quartz in FP Document 7 in order to fundamentally suppress softening of the compact during firing, and thereby arrive at the claimed invention. 

In regards to claim 2, Xiao, in view of FP Document 7, teaches the gold-supporting catalyst according to claim 1, wherein the catalyst particle may have a maximum diameter of greater than or equal to about 2nm to less than or equal to about 10nm, which falls within the claimed range (Xiao, [0049]) (i.e. the average diameter of the gold nanoparticles is 10 nm or less).
In regards to claim 3, Xiao in view of FP Document 7, teaches the gold-supporting catalyst according to claim 1, wherein the washcoat precursor to form Al2O3 in the porous ceramic would correspond to the claimed aluminum compound. The Specification of the instant disclosure states “The aluminum compound is not particularly limited as long as it is a compound that contains aluminum in its chemical formula. The compound is preferably a compound that is formed into alumina when fired as a high temperature of 800 to 1400ºC” (Specification, p. 13, lines 11-14), which would suggest that the final aluminum compound in the porous ceramic is Al2O3 as taught by Xiao.
Although Xiao in view of FP Document 7 does not explicitly teach the washcoat precursor to form Al2O3 in the porous ceramic after the calcination being an aluminum compound as presently claimed in the heat treatment to form a porous ceramic as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Xiao in view of FP Document 7 meets the requirements of the claimed product, Xiao in view of FP Document 7 clearly meets the requirements of the present claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catriona M Corallo whose telephone number is (571)272-8957. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.M.C./Examiner, Art Unit 1732    



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 17